DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing (one replacement sheet) was received on 6/29/2022.  These drawing is approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US Pat. Pub. No. US 2020/0209780 A1; cited in IDS filed 9/1/2021) in view of Abe et al. (US Pat. Pub. No. US 2018/0095420 A1; cited in previous Office Action mailed 3/29/2022)
Hamada et al. discloses (as in claim 1) a process cartridge 5 comprising: a developing cartridge 7 including a developing roller 71; a drum cartridge 6 including: a photosensitive drum 61 rotatable about an axis extending in a first direction (left <-> right; Fig. 8); and a drum frame 610 to which the developing cartridge 7 is attachable (Fig. 9); a memory 500 having an electrical contact surface 500A, the electrical contact surface 500A being positioned at one end portion of the process cartridge 5 in the first direction (left <-> right; Figs. 9, 22 and 23); and a lift mechanism (lock lever) 760 configured to fix the toner container 9 to the developing cartridge 7 (paragraph [0086]), the lift mechanism (lock lever) 760 being positioned at the one end portion of the process cartridge 5 in the first direction (Figs. 3 and 7), the lift mechanism (lock lever) 760 being positioned farther from the photosensitive drum 61 than the electrical contact surface 500A is from the photosensitive drum 61 in a second direction (front <-> back; Figs. 5, 22 and 23) crossing the first direction; (as in claim 2) wherein the electrical contact surface 500A faces a third direction (up <-> down; Figs. 7 and 23) crossing the first direction and second direction; (as in claim 3) wherein the process cartridge 5 is attachable to an image forming apparatus 1 (Fig. 1), and wherein the electrical contact surface 500A contacts an electrical terminal of the image forming apparatus 1 in the third direction in a state where the process cartridge 5 is attached to the image forming apparatus 1 (paragraph [0088]); (as in claim 4) wherein the lift mechanism (lock lever) 760 is pivotably movable about an axis extending in the first direction (left <-> right; Figs. 5 and 7); (as in claim 7) a holder holding the electrical contact surface 500A (inherently; Fig. 7); and (as in claim 9) wherein the memory 500 comprises a plurality of the electrical contact surfaces 500A arrayed with one another in the first direction (Figs. 8 and 15A).
Hamada et al. differs from the instant claimed invention in not disclosing (as in claim 1) the lock lever configured to fix the developing cartridge to the drum frame; and (as in claim 5) the lock lever being positioned on the drum frame.
Abe et al. discloses a process cartridge 1 comprising: a developing cartridge 10 including a developing roller 11; a drum cartridge 20 including: a photosensitive drum 21 rotatable about an axis 21B extending in a first direction (Fig. 6); and a drum frame 22 to which the developing cartridge 10 is attachable (Fig. 12); a lock lever 60 configured to fix the developing cartridge 10 to the drum frame 22 (paragraph [0064]; Figs. 13A and 13B); and the lock lever 60 being positioned on the drum frame 22 (Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of having a lock lever on the drum frame as taught by Abe et al. and the lift mechanism of Hamada et al. to the drum frame of Hamada et al. to be able to retain the developing cartridge in the drum cartridge and also to be easier to remove the developing cartridge from the drum cartridge.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks of amendment, filed 6/29/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamada et al. and Abe et al. (See above 35 U.S.C. § 103 rejection.)
On page 7 of the remarks filed 6/29/2022 applicant argues that (a) “Hamada is not configured to fix the developing cartridge to the drum frame has stated in claim 1.  Instead, the lift mechanism 760 “retains and lifts up the toner container 9.” Hamada at para. 0047.”, and (b) “The lift mechanism 760 of Hamada and the lever 60 of Abe thus provide different functions.” The examiner agrees that Hamada is not configured to fix the developing cartridge to the drum frame.  However, the lift mechanism 760 is configured to fix the toner container to the developing cartridge because it makes the toner container cannot be detached (emphasis added, see paragraph [0086]).  Therefore, both the lift mechanism 760 of Hamada and the lever 60 of Abe has at least one common function --- to fix one unit to another unit (emphasis added). By combining Hamada and Abe it teaches to have a lock lever positioned at one end portion of a cartridge (Hamada), and the lock lever configured to fix the developing cartridge to the drum frame (Abe).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 18, 2022